DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


  Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) techniques for presenting absolute dates for media assets based on date-related references in the media assets.
As Claims 21 and 31 as a whole is directed replacing or modifying a display of a media asset, wherein the display includes displaying a date-related reference; and determining, based on metadata of the media asset, whether to replace or augment the date-related reference; replacing the display of the date-related reference with an absolute date in response to determining that the date-related reference is to be replaced.  Therefore, the claim as a whole falls within the “Mental Processes” grouping of Abstract Ideas as concepts performed in the human mind by observation and/or evaluation.
Additionally, the individual limitation of modifying the display of the media asset to display both the date-related reference and the absolute date in response to determining that the date-related reference is to be augmented covers performance of the limitation 
Step 2a, Prong 2 - This judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements “communication circuitry”, “database”, “control circuitry” with no associated functions. The “communication circuitry”, “database”, “control circuitry” are recited at a high-level of generality (i.e., a generic processor and a generic memory) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.   Claim 21 and 31 a includes limitations of a modifying the display of the media asset to display both the date-related reference and the absolute date in response to determining that the date-related reference is to be augmented which do not integrate the abstract idea into a practical application because these additional elements are insignificant extra-solution activity which are incidental to the primary process of the claim, (MPEP 2106.05(g)).  The act of merely display of the media asset does not effect a transformation of the data to a different state or thing.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Step 2B - The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the “communication circuitry”, “database”, “control circuitry” of Claim 21 and 31 are generic computer 
Additionally, Tibbets et al (US 8,051,088 B1) discloses “communication circuitry”, “database”, “control circuitry”  (see fig.4; col.15,ll.47-col.16,ll.17), And Coden et al (US 6,816,858 B1) discloses “communication circuitry”, “database”, “control circuitry” ( see fig.1,2 and 11; col.18,ll.7-col.19,ll.4), and further Krasadakis et al (US 2017/0199872 A1) discloses ““communication circuitry”, “database”, “control circuitry” ( see fig.1 and 7; paragraph [0025-0039] and paragraph[0100-0103]). A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).
Claims 22-30 and 32-40 are dependent on claims 21 and 31 respectively and include all of the limitation of the independent claims. Therefore, claims 21-36 and 38-39 recite the same abstract idea of predict the number of views is insignificant post-solution activity to the abstract idea determining whether to replace or augment the date-related reference comprises determining that the date-related reference is to be replaced when the date-related reference is displayed in a textual format, an audio format, a video format etc. The claims further recite limitations that further define the abstract idea by wherein 
Therefore, pending claims 21-40 are not drawn to eligible subject matter as they are directed to an abstract idea which is not integrated into a practical application.

Double Patenting
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21-26, 28, 30-36, 38 and 40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6-10 and 15-18 of U.S Patent No 10972762 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims in the pending application are broader than the ones in patent, In re Van Ornum and Stanq, 214 USPQ 761, broad claims in the pending application are rejected under anticipation type double patenting over previously patented narrow claims. Although the conflicting claims are not identical, they are not patentably distinct from each other because the pending claims 21-26, 28, 30-36,38 and 40 and patent claims 1, 6-10 and 15-18  are directed to the same invention with a different in scope (broader in scope than the patent claim) and are therefore an  in the conflicting patent, respectively, are analyzed similarly. 
Also the corresponding dependent claims 22-26, 28, 30, 32-36, 38 and 40 of the pending application and claims 1, 6-10 and 15-18 are analyzed similarly. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20170199872 A1 to Krasadakis et al.
US-6816858 B1 to Coden et al.
US-8051088 B1 to Tibbetts et al.
US-20130114864 A1 to Garcia et al.
US-20140157296 A1 to Amidei et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-2723011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/Primary Examiner, Art Unit 2424